REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Examiner’s statement of reason for allowance. 

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-23 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

4.	The closest prior art Davis Dwayne et al. (U.S. PG PUB 2009/0265105) which discloses a real-time navigation data via a mobile device. However, Davis singularly or in combination fails to disclose the recited feature:
As per claim 1 “selecting with the processor a best image from the plurality of images according to their respective quality ratings; matching with the processor the best image against a plurality of images stored in the memory and stored quality ratings; if a match is obtained, using the processor to compare the quality rating of the best image within a quality rating of the stored image; if the quality rating of the best image exceeds the 
As per claim 6 “analyzing the video stream of images for the presence of faces with the facial recognition unit; and using a computer processor, determining a distance between each image of a detected face and the camera, and further identifying potentially acceptable facial images by analyzing the images against predetermined criteria; generating biometric data for each acceptable facial image and associating a quality rating via the computer processor to each acceptable facial image identifying a best facial image collected for a given face by selecting the best quality rating from the plurality of acceptable facial images associated with the given face; accessing computer memory for retrieval of a previously stored facial image correlating to the given face; comparing with the computer processor any stored facial image to the best facial image; and updating the computer memory with a new stored facial image if it has a better quality rating than the stored facial image; and dispensing of the product of performing the service based at least in part upon the given face meeting suitable benchmarks programmed into the machine”.
As per claim 18 ”a computer processor for determining a distance between each image of a detected face and the camera; and further identifying potentially acceptable facial images by analyzing the images against predetermined criteria; generating biometric data for each acceptable facial image and associating a quality rating to each acceptable facial image; and identifying a best facial image collected for a given face by selecting the best quality rating from the plurality of acceptable facial images associated with the given face; a computer memory for storage and retrieval of the biometric data 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571) 272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM.  Hoteler.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang can be reached on 571 270 1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


           /PIERRE E ELISCA/           Primary Examiner, Art Unit 3715                                                                                                                                                                                             .